Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 1of13

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

ROBERTO MANUEL CHAVEZ YANEZ, §

LETICIA CELIS ORTEGA, SUSANA

CHAVEZ CELIS, CESAR CHAVEZ

CELIS and MIGUEL CHAVEZ CELIS,

Individually, on behalf of themselves and

ROBERTO CHAVEZ CELIS, Deceased,
Plaintiffs,

CASE NO. 5:19-CV-1065

v.

WWGAF, INC., d/b/a ROCKIN R RIVER JURY DEMANDED
RIDES AND UME, INC, d/b/a CAMP
HUACO SPRINGS,

Defendants.

(GA CGA Ah CGR WGP UR 60 6GR WGP 6On 60D GOP Con

PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Roberto Manuel Chavez Yanez, Leticia Celis Ortega, Susana Chavez
Celis, Cesar Chavez Celis, and Miguel Chavez Celis, Individually, on behalf of themselves and
Roberto Chavez Celis, Deceased, “Plaintiffs” herein, and complain of WWGAF, INC., d/b/a
ROCKIN R RIVER RIDES and UME, INC., d/b/a CAMP HUACO SPRINGS, “Defendants”
herein, and for causes of action will show:

PARTIES

1. Plaintiffs Roberto Manuel Chavez Yanez and Leticia Celis Ortega are the
biological parents of Roberto Chavez Celis, Deceased. Roberto Manuel Chavez Yanez and
Leticia Celis Ortega are citizens of Mexico and are residents of Guadalajara, Jalisco, Mexico.
These Plaintiffs are entitled to bring this action on behalf of all beneficiaries pursuant to Tex.
Civ. Prac & Rem. Code Ann §71.004(b) for themselves and as heirs to the estate of Roberto

Chavez Celis, Deceased, pursuant to Tex. Civ. Prac & Rem. Code Ann §71.021.

Plaintiffs’ Original Complaint Page 1 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 2 of 13

2. Plaintiff Susana Chavez Celis is the adult sister of Roberto Chavez Celis,
Deceased, and is entitled to seek recovery from Defendants due to her bystander claims as she
was at the scene of Roberto Chavez Celis’ drowning death, witnessed him disappear into the
river, and witnessed his lifeless body being recovered from the river. Plaintiff Susana Celis is a
resident of San Antonio, Bexar County, Texas.

3. Plaintiff Cesar Chavez Celis is the adult brother of Roberto Chavez Celis,
Deceased, and is entitled to seek recovery from Defendants due to his bystander claims as he was
at the scene of Roberto Chavez Celis’ drowning death, witnessed him disappear into the river,
and witnessed his lifeless body being recovered from the river. Plaintiff Cesar Chavez Celis is a
resident of Guadalajara, Jalisco, Mexico.

4. Plaintiff Miguel Chavez Celis is the adult brother of Roberto Chavez Celis,
Deceased, and is entitled to seek recovery from Defendants due to his bystander claims as he was
at the scene of Roberto Chavez Celis’ drowning death, witnessed him disappear into the river,
and witnessed his lifeless body being recovered from the river. Plaintiff Plaintiff Miguel Chavez
Celis is a resident of Guadalajara, Jalisco, Mexico.

5. Roberto Chavez Celis was 30 years old when he drowned in the Guadalupe River.
He was never married and he has no children and no children are expected. At the time of his
death, Roberto was a resident of San Antonio, Bexar County, Texas.

6. Defendants WWGAF, INC., d/b/a ROCKIN R RIVER RIDES and UME, INC.,
d/b/a CAMP HUACO SPRINGS are Domestic For-Profit Corporations with their principal place
of business located in New Braunfels, Comal County, Texas. Defednants are owned by two
brothers and operate as a joint venture river outfitter and river campground at the 1" crossing of

the Guadalupe River on River Road in Comal County, Texas.

Plaintiffs’ Original Complaint Page 2 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 3 of 13

7. Defendant WWGAF, INC., d/b/a ROCKIN R RIVER RIDES can be served by
serving its Registered Agent: R. D. Rivers, 1405 Gruene Road, New Braunfels, Texas, 78130
by private personal service.

8. Defendant UME, INC., d/b/a CAMP HUACO SPRINGS RIDES can be served by
serving its Registered Agent: W. G. Rivers, 1405 Gruene Road, New Braunfels, Texas,
78130 by private personal service.

JURISDICTION

9. This Court has original subject matter jurisdiction pursuant to 28 U.S.C.
§1332(a)(2) as a dispute between citizens of a State and citizens or subjects of a foreign ‘state.
The amount in controversy, without interest and costs, exceeds the sum or value specified by 28
U.S.C. §1332.

VENUE

10. Venue is proper in the United States District Court for the Western District of
Texas, San Antonio Division, pursuant to 28 U.S.C. §1391(a). Defendants operate their business
joint venture within the United States District Court for the Western District of Texas, San
Antonio Division. Additionally, a substantial part of the events or omissions giving rise to the
Plaintiffs’ claims occurred in Comal County, Texas, which is within the jurisdiction of the
Western District of Texas, San Antonio Division.

HEIRS, WRONGFUL DEATH BENEFICIARIES, AND CLAIMANTS
11. | The names of the heirs and wrongful death beneficiaries and their relationship to

Roberto Chavez Celis, Deceased, are as follows:

Name Relationship
Roberto Manuel Chavez Yanez Father
Leticia Celis Ortega Mother

Plaintiffs’ Original Complaint Page 3 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 4 of 13

BYSTANDER CLAIMANTS
Name Relationship
Susana Celis Sister
Cesar Chavez Celis Brother
Miguel Chavez Celis Brother
STATEMENT OF FACTS

12. On July 11, 2019, Leticia Celis Ortega, Roberto Chavez Celis, Susana Chavez
Celis and her husband Jose Hernandez, Cesar Chavez Celis, Miguel Chavez Celis, and their
minor children paid $30.00 to park at Defendants’ businesses located at 4484 River Road near
the 1* crossing of the Guadalupe River. Plaintiffs and family members paid to park so they
could access the Guadalupe River using Defenfants’ property.

13. | Roberto Chavez Celis found an inflatable beach ball and was tossing it back and
forth to the minor children in the group. The ball started to float away down the river with the
current, Roberto Chavez Celis, who was in knee deep water, walked after the ball when
suddenly and without warning, he vanished. In fact, the family was filming Roberto going after
the ball, they panned the camera away for a moment and when they panned back, he was gone.

14, | Unknown to Roberto, there was an 15-20 foot deep drop off with hidden pockets
in the river and when Roberto fell into it, he could not resurface due to the strong undertoe
current and possibly a foot entrapment due to debris and he drowned. Roberto was only 30 years
old. He was extremely physically fit, worked out at his local gym several days a week, and he
was a strong swimmer. Roberto never consumed alcohol nor did he smoke or use tobacco
products, Roberto was not under the influence of prescription or illegal drugs when he died. An
autoposy report is pending. The Comal County Sheriff's Office’s investigative report is also
pending. There were so many hidden pockets and holes at the bottom of this 15-20 foot drop-off

that it took first responder SCUBA divers 2 % hours to locate Roberto’s body.

Plaintiffs’ Original Complaint Page 4 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page5of13

15. Roberto and his family had never been to the Guadalupe River before and were
unaware of its dangers. They choose Defendants’ business property known as Camp Hueco
Springs and Rockin R and paid the required $30 access and parking fee so as to have access to
the river and use Defendants’ BBQ pits and grills that they intended to use to cook the various
meats they had brought with them in coolers.

16. Defendants Camp Hueco Springs and Rockin R have no warning signs posted
giving business invitees notice of known dangers such as river flow, strong undercurrents, under
water drop-offs, and natural and manmade debris on the bottom of the river that can cause
someone to get entangled and unable to reach the surface. Defendants Camp Hueco Springs and
Rockin R, by and through their employees, failed to give Plaintiffs any verbal warnings of
known dangers or river safety orientation.

17. The proximate cause of Roberto’s death was Defendants and their management
and employees’ negligence in failure to warn of a known dangerous river conditions, failure to
known their customer and ask questions, failure to offer lifesaving equipment while engaged in a
known dangerous activity, failure to render aid, failure to search for Roberto or investigate and
remedy the situation, lack of employee supervision and training, and lack of safety policies and
procedures.

RES IPSA LOQUITUR

18. The last time Roberto was seen alive, he was walking in knee deep water when
suddenly he vanished as if he fell into a hole or was pulled down under the water. Roberto was
pulled down into the depths of the Guadalupe River and was unable to resurface and drowned.
People are not supposed to drown on the Guadalupe River if river outfitters behave in a

reasonable and prudent manner when dealing with paying customers who have never visited the

Plaintiffs’ Original Complaint Page 5 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 6 of 13

river before. Absent direct evidence of contributory negligence and/or third-party negligence, a
jury can infer negligence on the part of Defendants based on the facts pled above and the cause
of action detailed below. Haddock v. Arnspiger, 793 8.W.2d 948, 950 (Tex.1990).
CAUSES OF ACTION: Negligence, Negligence Per se, and Negligent Activity
19. Defendants owed a legal duty to warn and advise Roberto Chavez Celis and his

family, who were paying customers and had never been in the Guadalupe River before, of the
known dangers of the Guadalupe River and Defendants breached that duty by failure to warn,
failure to educate, failure to offer safety options, and failure to properly supervise and train its
employees on proper safety precautions and protocol.

a. Superior Knowledge of Risk — Defendants Camp Hueco Springs and
Rockin R have been in business on the Guadalupe River for decades. Through years of renting
camp sites and providing access to the river as well as renting tubes, rafts, and canoes,
Defendants knew that the numerous people drown or are seriously injured on the Guadalupe
River each summer. In fact, 29 year old Eddie Torres of San Antonio drowned on the Guadalupe
River under similar circumstances on Easter Sunday, April 21, 2019; just two months earlier.
Defendants Camp Hueco Springs and Rockin R, by lack of warning to customers such as
Roberto Chavez Celis and his family of known dangers, lack of supervision and training of its
employees, and lack of a safety protocol, results in Camp: Hueco Springs and Rockin R engaging
in a negligent activity and a breach of ordinary care and reasonable prudence as well as a breach
of the legal duty to warn and educate their customers. (See W.O.R.D. violation below.) These
failures were the proximate cause of Roberto’s drowning death.

b. Respondeat Superior — Defendants’ employees were not trained on

safety procedures nor do they warn paying customers of the known risks associated with the

Plaintiffs’ Original Compiaint Page 6 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 7 of 13

Guadalupe River. Defendants’ employees failed to inform customers of river currents, under
water drop-offs, debris in the river, river flow, change in river depth and failed to inquire about
the customers’ swimming abilities. Defendants’ employees even failed to offer life jackets.
Roberto drowned because he fell into a deep hole under the water that he was not warned about
and was caught in a known dangerous drop-off with a strong undercurrent. Roberto, due to
Defendants’ and Defendants’ employees’ failure to warn and educate, lacked the material
information he needed to make the right decision for himself. Therefore, under the legal theory
of respondeat superior, Defendants Camp Hueco Springs and Rockin R are vicariously liable for
the acts and omissions of their unsupervised, untrained and unskilled employees while they were
acting within the scope of their employment for the benefit of Defendants.

c. Negligence Per Se — Defendants, acting through managerial employees or
agents, were negligent per se. Defendants violated W.O.R.D. Rules and Regulations. W.O.R.D.
is the Water-Orinted Recreation District of Comal County. W.O.R.D. is a park
and recreation district created by the Texas Legislature in 1987. One of W.O.R.D.’s many
missions is to promote safe and responsible water recreation, Defendants Camp Hueco Springs
and Rockin R are W.O.R.D. permit holders and therefore subject to W.O.R.D. rules and
Tegulations. Defendants Camp Hueco Springs and Rockin R violated W.O.R.D. Rule 100.6
which reads as follows:

(c) Instructions on Water Safety and Boating Safety: All permit holders providing
water oriented recreation equipment for rent shall:

(1) Display public safety information at principal locations;

(2) Provide safety orientation to all customers.

Plaintiffs’ Original Complaint Page 7 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 8 of 13

The Defendants failed then and still are not displaying public safety information at their location
on River Road where Roberto drowned. Further, Roberto and his family members did not
receive any type of safety orinentation or warning such as: “The water is knee deep here but be
carfeful going over there. There is a 20 foot underwater drop-off with a strong undercurrent.
Would anyone like a life jacket?” Instead, Defendants took Plaintiffs’ money and merely wished
them a good time. This violation constituted negligence and negligence per se and was a
proximate cause of Roberto’s drowing death.

d. Negligent Activity - By its very nature, sending unsuspected people into
a fast moving natural flowing Texas river is a dangerous activity. Defendants Camp Hueco
Springs and Rockin R voluntarily took it upon themselves decades ago to engage in the activity
renting camping spaces, access to the Guadalupe River, the renting tubes, rafts, and canoes, to
customers in exchange for cash. Roberto and his family members were never warned by
Defendants Camp Hueco Springs and Rockin R that he could drown and die nor was he warned
of the historical dangers of the Guadalupe River. Accordingly, Plaintiffs seek recovery under a
Negligent Activity theory which requires that Roberto Chavez Celis be injured (or in this case;
die) by or as a contemporaneous result of the activity itself rather than by a condition created by
the activity. Negligence as applied to Defendants Camp Hueco Springs and Rockin R under the
Negligent Activity context means simply, doing or failing to do what a person or business owner
of ordinary prudence in the same or similar circumstances would have not done or done. See Del
Largo Partners v. Smith, 307 S.W.3d 762 (Tex.2010) and Keetch v. Kroger Co., 845 $.W.2d
262 (Tex.1992).

€. Negligent Supervision and Training - Defendants further breached their

duty to Roberto and his family by not providing their employees and management with proper

Plaintiffs’ Original Complaint Page 8 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 9of13

supervision, safety training, by not providing employees and management with knowledge and
education of life saving measures including CPR and search & rescue procedures, by not
providing employees and Management with safety materials and by not having a formal safety
policy or protocol to follow if a customer goes under water or goes missing. Defendants
breached their duty to Roberto and his family by not providing them with the requirements
outlined in W.O.R.D. Rule 100.6 (c) above and not warning Roberto and his family of the
Guadalupe’s dangers such as underwater drop-offs and strong undercurrents which can be and
were deadly so Roberto and his family members could make a wise and educated decision
regarding their own safety. Further, Defendants’ failure to warn of a known danger fell below
that the standard of care of a reasonable and prudent river outfitter. Serious bodily injury and
death are foreseeable consequences of operating a river recreation business. ‘A reasonable and
prudent business engaged in the business of water recreation on the Guadalupe River would have
in place the necessary supervision and training detailed above to ensure the safety of their
customers. Defendants’ acts and omissions fell below the standard of care of a reasonable and
prudent river water recreation business and that failure was a proximate cause of Roberto Chavez
Celis’ death.
SURVIVAL DAMAGES

20. The negligent and grossly negligent acts and omissions of Defendants caused the
tragic death of Roberto Chavez Celis.

21. Pursuant to Tex. Civ. Prac & Rem. Code Ann §71.021(a) and (b), Plaintiffs are
entitled to recover for the physical pain and mental anguish suffered by Roberto Chavez Celis

during the 8 minutes or more that it took for him to drown and die.

Plaintiffs’ Original Complaint Page 9 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 10 of 13

22. Plaintiffs are also entitled to recover any medical and first responder expenses
incurred by the decedent.

23. Plaintiffs are entitled to recover funeral and burial expenses for the decedent
including the cost to return Roberto Chavez Celis’ remains back to Guadalajara, Jalisco, Mexico
for inturment in the Panteon San J oaquin,

WRONGFUL DEATH DAMAGES

24. The wrongful death beneficiaries in this case are Roberto’s biological father and
mother; Roberto Manuel Chavez Yanez, Leticia Celis Ortega, pursuant to Tex. Civ. Prac & Rem.
Code Ann §71.004 (b).

25. Plaintiffs bring this suit for the wrongful death of Roberto Chavez Celis pursuant
to Tex. Civ. Prac & Rem. Code Ann §71.002(a) and (b). “A person is liable for damages arising
from an injury that causes an individual’s death if the injury was caused by the person’s or his
agent’s or servant’s wrongful act, negligence, carelessness, unskillfulness, or default.”

26. ‘Plaintiffs bring this action and are entitled to recover damages for loss of
consortium and damage to the child/parent relationship, including the loss of love, affection,
solace, comfort, companionship, society, assistance, future wages, inheritance, and emotional
support previously enjoyed by Roberto’s mom and dad.

27. Plaintiffs bring this action and are entitled to recover damages for their severe
mental depression and anguish, grief, and sorrow that they have suffered, and in ali reasonable
probability, will continue to suffer indefinitely into the future as a result of the death of their

beloved son Roberto.

Plaintiffs’ Original Complaint Page 10 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 11 of 13

BYSTANDER CLAIMS

28. A bystander who witnessed another person’s injury can recover mental-anguish
damages for emotional distress by providing (1) the defendant negligently inflicted serious or
fatal injuries on the primary victim, (2) the bystander was located near the scene of the accident,
(3) the bystander suffered shock as a result of a direct emotional impact from a sensory and
contemporaneous observance of the accident, and (4) the bystander and the victim were closely
related. See United Servs. Auto. Ass’n v. Keith, 970 8.W.2d 540, 541-42 (Tex.1998).

29. Plaintiffs Leticia Celis Ortega (mother), Susana Chavez Celis (sister), Cesar
Chavez Celis (brother), and Miguel Chavez Celis (brother) were all present on the Guadalupe
River with Roberto Chavez Celis and watched as he walked in knee deep water towards the
inflatable beach ball and suddenly was swallowed up by the river. In fact, Plaintiff Susana
Chavez Celis was video recording Roberto on her iPhone when he disappeared. These four
Plaintiffs and close family members went into immediate panic mode when Roberto failed to
resurface. They screamed for help as the minutes ticked away. These four Plaintiffs were at the
scene when first responders arrived and after 2 % hours located Roberto’s body, and removed it
from the river lifeless and pale in color. One of the first responders, a SCUBA diver, was quoted
by the Hearld Zeitung as saying that Roberto was found in 15-20 feet of water and the search
was hampered by “hidden pockets” benith the water’s surface. “These four Plaintiffs were
present as first responders attempted CPR and other life saving measures on Roberto only to
realize it was too late and Roberto was pronounced him dead at 5:10 p.m. in front of his mother
and his siblings.

30. The bystander must prove she had a close familial relationship to the victim.

Keith, 970 8.W.2d at 541-42. “Closely related” means relatives residing in the same household

Plaintiffs’ Original Complaint Page 11 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 12 of 13

or parents, siblings, children, and grandparents of the victim. Rodriguez v. Motor Express, Inc.,
909 S.W.2d 521, 525 (Tex.App—Corpus Christi, 1995). Plaintiffs Leticia Celis Ortega
(mother), Susana Chavez Celis (sister), Cesar Chavez Celis (brother), and Miguel Chavez Celis
(brother) all qualify as bystanders who all experienced sever shock, distress, emotional trauma
and mental anguish as they watched Roberto drown, waited hours for his recovery, watched as
life saving measures were attempted and failed, and watched as Roberto was pronounced dead
and placed in a body bag.
GROSS NEGLIGENCE AND EXEMPLARY DAMAGES

31. _ Plaintiffs’ injuries resulted from Defendants’ gross negligence, which entitles
Plaintiffs to exemplary damages under Tex. Civ. Prac & Rem. Code Ann §41.003(a) and Tex.
Civ. Prac & Rem. Code Ann §71.009, Gross Negligence is defined under Tex. Civ. Prac & Rem.
Code Ann §41.001(11) (A) & (B) as “an act or omission: which when viewed objectively from
the standpoint of the actor at the time of its occurrence involves an extreme degree of risk,
considering the probability and magnitude of the potential harm to others; and of which the actor
has actual, subjective awareness of the risk involved, but nevertheless proceeds with conscious
indifference to the rights, safety, or welfare of others.”

DEMAND FOR JURY TRIAL

32. Plaintiffs demand a jury trial on all issues herein set forth.

PRAYER
33. For these reasons, Plaintiffs asks that the Court to set this cause for jury trial and
after such trial, sign a judgment against Defendants for the following:
a. A judgment against Defendants for Plaintiffs’ damages set forth above;

b. Actual damages (economic and non-economic);

Plaintiffs’ Original Complaint Page 12 of 13
Case 5:19-cv-01065 Document1 Filed 09/04/19 Page 13 of 13

c. Exemplary damages;

d. Prejudgment and post-judgment interest;

e. Court costs; and

f. All other relief to which Plaintiffs are entitled.

Plaintiffs’ Original Complaint

Respectfully submitted,

LAW OFFICE OF RUDY CASTILLO, P.C.

Gregory V. Gallagher

State Bar No. 24032336

Rodolfo Castillo

State Bar No. 24000489

2621 Rockgate

San Antonio, Texas 78227

Tel; (210) 349-7827

Fax: (210) 340-4530

E-Mail: geallagher@rudycastillolaw.com
RC@rudycastillolaw.com

Attorney in Charge for Plaintiffs

Page 13 of 13
